This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (“commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2004-2005 reporting period.
On April 27, 2007, this court entered an order against respondent adopting the recommendation of the commission that respondent be suspended and ordered to pay a sanction in the amount of $100.00 for failure to comply with Gov.Bar R. X during the 2004-2005 reporting period.
On May 9, 2007, respondent filed a motion to vacate, requesting that the order of April 27, 2007, be vacated. Upon consideration thereof,
It is ordered by the court that the motion to vacate fails for want of four votes.
Pfeifer, Lundberg Stratton, and O’Donnell, JJ., voted to grant the motion.
Moyer, C.J., Lanzinger and Cupp, JJ., voted to deny the motion.
O’Connor, J., not participating.